                 Case 3:18-cv-06810-JST Document 100 Filed 12/26/18 Page 1 of 3



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   AUGUST E. FLENTJE
     Special Counsel
 4
     WILLIAM C. PEACHEY
 5   Director
     EREZ REUVENI
 6   Assistant Director
 7   Office of Immigration Litigation
     U.S. Department of Justice, Civil Division
 8   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 9   Tel: (202) 307-4293
10   Email: Erez.R.Reuveni@usdoj.gov
     PATRICK GLEN
11   Senior Litigation Counsel
     JOSEPH DARROW
12   FRANCESCA GENOVA
13   CHRISTINA GREER
     Trial Attorneys
14
15
16
                                     UNITED STATES DISTRICT COURT
17                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19                                             )
      East Bay Sanctuary Covenant, et al.,     )
20                                             )
                      Plaintiffs,              )
21
                                               )
22    v.                                       )     NOTICE OF APPEAL
                                               )
23                                             )     Civil Action No. 1:18-cv-06810-JST
24                                             )
      Donald J. Trump, President of the United )
25    States, et al.,                          )
                                               )
26                    Defendants.              )
27                                             )

28



     NOTICE OF APPEAL
     East Bay Sanctuary v. Trump,
     Case No. 1:18-cv-06810-JST
                 Case 3:18-cv-06810-JST Document 100 Filed 12/26/18 Page 2 of 3



               Defendants hereby appeal from the Court’s Order entered December 19, 2018 (ECF No.
 1
     99) in the above-captioned case to the United States Court of Appeals for the Ninth Circuit.
 2
 3
                                                  Respectfully submitted,
 4
                                                  JOSEPH H. HUNT
 5                                                Assistant Attorney General
 6
                                                  SCOTT G. STEWART
 7                                                Deputy Assistant Attorney General

 8                                                AUGUST E. FLENTJE
 9                                                Special Counsel

10                                                WILLIAM C. PEACHEY
                                                  Director
11
12                                            By: /s/ Erez Reuveni
                                                 EREZ REUVENI
13                                               Assistant Director
                                                 Office of Immigration Litigation
14                                               U.S. Department of Justice, Civil Division
15                                               450 5th Street NW
                                                 Washington, DC 20530
16                                               Tel: (202) 307-4293
                                                 Email: Erez.R.Reuveni@usdoj.gov
17
18                                                PATRICK GLEN
                                                  Senior Litigation Counsel
19
                                                  JOSEPH DARROW
20
                                                  FRANCESCA GENOVA
21                                                CHRISTINA GREER
                                                  Trial Attorneys
22
     Dated: December 26, 2018                     Attorneys for Defendants
23
24
25
26
27
28



     NOTICE OF APPEAL
     East Bay Sanctuary v. Trump,
     Case No. 1:18-cv-06810-JST
                 Case 3:18-cv-06810-JST Document 100 Filed 12/26/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2             I hereby certify that on December 26, 2018, I electronically filed the foregoing document
 3   with the Clerk of the Court for the United States Court of for the Northern District of California
 4   by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5   be accomplished by the CM/ECF system.
 6
                                        By: /s/ Erez Reuveni
 7
                                            EREZ REUVENI
 8                                          Assistant Director
                                            United States Department of Justice
 9                                          Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     NOTICE OF APPEAL
     East Bay Sanctuary v. Trump,
     Case No. 1:18-cv-06810-JST
